Citation Nr: 1517952	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-16 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for an anxiety disorder, not otherwise specified (NOS), claimed as posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in relevant part, granted entitlement to service connection for an anxiety disorder, awarding a 10 percent evaluation effective June 28, 2010, the date of claim.  In May 2011, the Veteran filed his Notice of Disagreement with the 10 percent evaluation.  The claim now comes before the Board for appellate adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he is entitled to an initial evaluation in excess of 10 percent for an anxiety disorder, NOS, also claimed as posttraumatic stress disorder (PTSD).  The Board must remand the claim for additional development prior to appellate adjudication.

The Board recognizes that the Veteran failed to report for a previously scheduled psychiatric examination in May 2014.  According to the pertinent regulation, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, which is scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a) & (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and the death of an immediate family member.  38 C.F.R. § 3.655(a).

The record reflects that there was an apparent discrepancy regarding the Veteran's current address.  A note included within the claims file indicates the VBA and VHA databases listed 2 different addresses for the Veteran, and requested verification of address before the notification of examination letter was mailed.  There is no indication of whether the address was verified, or the address to which the notification was eventually mailed, as the notification of examination letter is not present within the claims file.  There is likewise no indication that the Veteran was ever informed of his failure to appear at a scheduled examination or provided the opportunity to respond.  It is furthermore noted that the Veteran attended a VA psychiatric examination in October 2010, as well as several other VA examinations for unrelated conditions, and reported for scheduled medical appointments at the VA Medical Center in Fort Wayne, Indiana.  Accordingly, the psychiatric examination should be rescheduled and the Veteran should be afforded another opportunity to report for such examination.

Additionally, the Veteran and his representative have repeatedly suggested that the Veteran's psychiatric symptoms are more severe than those described in the October 2010 VA examination.  In his May 2011 Notice of Disagreement, the Veteran stated that he was prescribed a number of medications for his psychiatric disorder, which were not successful in treating his condition.  He also reported that his PTSD had hurt all of his relationships with family, friends and past employers, adding that it had almost destroyed his marriage.  In his June 2013 VA Form 9, he stated that his psychiatric symptoms had worsened since his discharge, and the condition prevented him from enjoying activities he previously found enjoyable.  He asserted his psychiatric condition caused him to lose jobs, and caused sleep disturbances and flashbacks.  In a June 2014 statement, the Veteran's representative noted the October 2010 VA examination did not accurately reflect the current severity of the Veteran's symptoms, particularly with regards to the Veteran's marital problems and sleep disturbances.

Indeed, the October 2010 VA examination indicates the Veteran had a close and loving relationship with his wife, reporting enjoyable vacations with friends, as well as shared marital activities like cooking, going to movies and listening to music.  The examination report also indicated the Veteran had a number of other activities he enjoyed, and had a loving relationship with other family members, but did note irritability and difficulty falling or staying asleep.

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  As the Veteran's statements since the October 2010 VA examination indicate an increase in symptomatology, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Request records of any psychiatric treatment the Veteran received from the Fort Wayne, Indiana VA Medical Center (VAMC) dating since August 2010.  All attempts to procure these records should be documented in the claims file.  

2.  The Veteran should also be scheduled for a psychiatric examination to evaluate the severity of the Veteran's service-connected anxiety disorder, NOS.  The examiner should assign a Global Assessment of Functioning (GAF) score and indicate the impact the symptoms associated with his psychiatric disorders have on the Veteran's occupational and social functioning.  In making this assessment, the examiner is asked to address the following:

(a)  Identify the symptoms associated with the Veteran's service-connected anxiety disorder, NOS;

(b)  Identify the frequency, severity and duration of the symptoms associated with the Veteran's service-connected anxiety disorder, NOS; and

(c)  Provide an opinion as to whether the frequency, severity and duration of the symptoms associated with the Veteran's anxiety disorder, NOS result in a level of social and occupational functioning that produces: (a) total occupational and social impairment; (b) deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; (c) reduced reliability and productivity; or (d) occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal).

The examiner is asked to explain the reasons and bases of for each opinion provided.

3.  Then, the AMC should readjudicate the claim on the merits. If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




